Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to application filed on 7/8/2019.
Claims 1-20 are pending in this Office Action. Claims 1, 19, and 20 are independent claims.

Priority
Applicant’s claim for the benefit of a prior-filed application 14/949,436 (now US Patent No. 10,387,464), filed on 11/23/2015, which claims Priority from Provisional Application 62/209881, filed 08/25/2015, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The Information Disclosure Statement(s) received on 3/3/2020 is in compliance with the provisions of 37 CFR 1.97.   Accordingly, the Information Disclosure Statement(s) are being considered by the examiner except where lined through.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,387,464. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations. Especially, the U.S. Patent No. 10,387,464 discloses more details in determining and identifying steps for vectors/labels.  Therefore, it would have been obvious to one of ordinary skill in the art to realize that claim 22 of the instant application is fully disclosed by the U.S. Patent No. 10,387,464.
The following table shows the claims in Instant Application that are rejected by corresponding claim(s) in 10,387,464.
Instant Application
Patent 10,387,464
A method comprising: 


receiving, from a client system, a text input comprising one or more n-grams; 




determining, using a deep-learning model, a vector representation of the text input based on the one or more n-grams;




 determining an embedding of the vector representation of the text input in a d- dimensional embedding space; 














identifying one or more labels based on, for each of the one or more labels, a respective similarity of an embedding of a vector representation of the label in the embedding space to the embedding of the vector representation of the text input; and 







sending, to the client system in response to the received text input, instructions for presenting a user interface comprising one or more of the identified labels as suggested labels.

A method comprising, by one or more computing devices: 

receiving, by one or more of the computing devices from a client system of a first user, a text query input by the first user at a user interface of the client system and comprising one or more n-grams; 

determining, by one or more of the computing devices, a vector representation of each n-gram using a deep-learning model; determining, by one or more of the computing devices, a nonlinear combination of the vector representations of the n-grams; 

determining, by one or more of the computing devices, an embedding of the text query based on the nonlinear combination of the vector representations of the n-grams, wherein: the embedding of the text query corresponds to a point in an embedding space, the embedding space comprises a plurality of points corresponding to a plurality of label embeddings and a plurality of text embeddings, respectively, each label embedding is based on a vector representation of a respective label determined using the deep-learning model, and each text embedding is based on a vector representation of a respective text determined using the deep-learning model; 

identifying, by one or more of the computing devices, one or more labels as relevant to the text query by applying a search algorithm to the embedding space using the deep-learning model, wherein points corresponding to one or more label embeddings of the identified labels are within a threshold distance of the point corresponding to the embedding of the text query in the embedding space, and wherein the deep-learning model has been trained to map text and labels to respective vector representations; and 

sending, by one or more of the computing device to the client system of the first user, instruction for presenting a search-results interface comprising one or more suggested labels from the identified labels.



Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "The system of Claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims 1, 19, 20 recites: “receiving, from a client system, a text input comprising one or more n-grams; determining, using a deep-learning model, a vector representation of the text input based on the one or more n-grams; determining an embedding of the vector representation of the text input in a d- dimensional embedding space; identifying one or more labels based on, for each of the one or more labels, a respective similarity of an embedding of a vector representation of the label in the embedding space to the embedding of the vector representation of the text input; and sending, to the client system in response to the received text input, instructions for presenting a user interface comprising one or more of the identified labels as suggested labels”.
The limitation of “receiving…determining…determining…identifying…sending”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the deep learning model,” nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually compares the input data with other data. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. In addition, “a deep-learning model”, as drafted, is a process that, under its broadest reasonable interpretation, covers the limitation of employing mathematical relationships or formulas but for the recitation of generic computer components. Specifically, the Supreme Court stated that the concept of applying a mathematical formula did not make the concept patentable (see Flook).
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element -“receiving…a text input, sending…the identified labels” which are data gathering and is in form of insignificant extra-solution activity – an integrating format and collecting which is Selecting a particular data source or type of data to be manipulate and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The system in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. the additional element of using “system”, “computers”, “processor”, “product”, and “computer code” to perform “determining” and “identifying” steps amount to no more than mere instructions to apply the exception using a generic computer component. The "transmitting the first binary structure" is considered the insignificant extra-solution activity of mere data gathering and such activity does not amount to an inventive concept (see MPEP 2106.05(g)). Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.

The dependent claims 2-18, recite the additional limitations of reducing/minimizing error, similarity score, hashtag.  These elements merely relate to the aforementioned collecting and comparing data.  Looking at the elements as a combination does not add anything more than the elements analyzed individually.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-13, 15-16, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shan et al. (US 2016/0042296, hereinafter Shan).

As to Claim 1, Shan discloses A method comprising: 
receiving, from a client system, a text input comprising one or more n-grams; determining, using a deep-learning model, a vector representation of the text input based on the one or more n-grams (Para. 0004, 0031, 0033, 0085, 0086, a training framework for producing a model based on a machine-learning process. In one non-limiting implementation, the model corresponds to a deep learning model. The deep learning model operates by projecting linguistic input items into concept vectors expressed in a semantic space, The DRM can then run an n-letter window over the input phrase to produce a series of n-grams); 
determining an embedding of the vector representation of the text input in a d-dimensional embedding space (Para. 0080, 0085, 0086, the DRM form a reduced-dimension vector having a number of dimensions corresponding to all the possible trigrams in particular language. Overall, there are many less unique trigrams than unique words in a language, so the reduced-dimension vector will have a much smaller dimensionality compared to the input vector, projecting linguistic input items into concept vectors expressed in a semantic space); 
identifying one or more labels based on, for each of the one or more labels, a respective similarity of an embedding of a vector representation of the label in the embedding space to the embedding of the vector representation of the text input (Figs. 8-10, Para. 0041, 0080, 0082, 0096, identify zero, one, or more output linguistic items that are relevant to the input query based on projecting linguistic input items into concept vectors expressed in a semantic space by deep learning model. For example, the first transformation module maps a first input vector, representing a first linguistic item (e.g., a query), into a first concept vector y.sub.Q. The second transformation module maps a second input vector, representing a second linguistic item (e.g., a document, keyword, phase…) into a second concept vector y.sub.D. A “vector” corresponds to any information having two or more elements, associated with respective vector dimensions. A comparison module can compare the query concept vector y.sub.Q with the document concept vector y.sub.D, to produce a relevance measure, e.g. similarity measure. The relevance measure R(Q, D) provides an indication of the extent of a semantic relationship between the two concept vectors. Two vectors that are close together in the semantic space pertain to the same or related concepts. Two vectors that are far apart in the semantic space refer to dissimilar concepts. A first comparison module 1008 determines the extent of a semantic relationship (e.g., similarity) between the query Q and the document D.sub.1 in the semantic space, each comparison module can compute the semantic relationship (e.g., similarity) between the query Q and a document D as a cosine similarity measure); and 
sending, to the client system in response to the received text input, instructions for presenting a user interface comprising one or more of the identified labels as suggested labels (Para. 0033, 0041, 0043, 0138, the model to identify zero, one, or more output linguistic items that are relevant to the input query and deliver the output items to the user. For instance, an output linguistic item may correspond to a document or a portion of a document, etc. The term document, in turn, encompasses a wide variety of text-bearing linguistic items, such as label. One particular output mechanism may include a presentation device and an associated graphical user interface (GUI) ).

As to Claim 2, Shan discloses The method of claim 1, wherein determining the vector representation of the text input comprises determining a vector representation of each n-gram of the one or more n-grams using the deep-learning model (Para. 0031, 0085).

As to Claim 3, Shan discloses The method of claim 2, wherein determining the vector representation of the text input further comprises determining a nonlinear combination of the vector representations of the one or more n-grams (Para. 0091-0092).

As to Claim 4, Shan discloses The method of claim 1, wherein identifying the one or more labels comprises applying a search algorithm to the embedding space using the deep-learning model (Para. 0130).

As to Claim 5, Shan discloses The method of claim 1, wherein the deep-learning model comprises: a first dictionary that maps text to respective vector representations; and a second dictionary that maps labels to respective vector representations (Figs. 8-9, Para. 0080).

As to Claim 8, Shan discloses The method of claim 5, wherein the first dictionary and the second dictionary are initialized using a random distribution (Para. 0031, 0088).

As to Claim 9, Shan discloses The system of claim 1, wherein the embedding space further comprises a plurality of text embeddings, wherein each text embedding is based on a vector representation of respective text and is determined using the deep-learning model (Para. 0031).

As to Claim 10, Shan discloses The method of claim 9, wherein the deep-learning model is trained to reduce error between the vector representation of each text embedding and vector representations of label embeddings of labels that are relevant to the respective text of each text embedding (Para. 0104-0111, 0121).

As to Claim 11, Shan discloses The method of claim 10, wherein the deep-learning model is trained to minimize error using similarity scores determined between each text embedding and one or more label embeddings (Para. 0077-0078, 0121).

As to Claim 12, Shan discloses The method of claim 11, wherein each similarity score is computed based on one or more angles between the vector representation of each text embedding and respective vector representations of the one or more label embeddings (Para. 0096, 0097).

As to Claim 13, Shan discloses The method of claim 11, wherein the deep-learning model is further trained using a gradient descent technique (Para. 0114, 0119).

As to Claim 15, Shan discloses The method of claim 1, wherein the vector representation of the text input and the vector representations of the one or more labels are d-dimensional intensity vectors (Para. 0083-0088, 0092).

As to Claim 16, Shan discloses The method of claim 1, wherein the deep-learning model comprises a convolutional neural network (Para. 0031, 0123).
As to claim 19, recites “a computer-readable storage medium” with similar limitations to claim 1 and is therefore rejected for the same reasons as discussed above.

As to claim 20, recites “a system” with similar limitations to claim 1 and is therefore rejected for the same reasons as discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shan as applied to claim 1 above, and further in view of Markman et al. (US 2016/0314200, hereinafter Markman).

As to Claim 6, Shan discloses The method of claim 5, and Markman discloses wherein the first dictionary and the second dictionary are generated based on a database of a social-networking system (Para. 0050, 0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shan with the teachings of Markman to mining topics and/or identifying sentiments of content items associated with online professional network may include post (Markman Para. 0028).

As to Claim 7, Shan as modified discloses The method of claim 6, wherein the database comprises label-augmented text derived from posts comprising text and labels received from users of the social-networking system (Markman Para. 0028, 0030, 0050, 0056).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shan as applied to claim 1 above, and further in view of KING et al. (US 2016/0224662, hereinafter KING).

As to Claim 14, Shan discloses The method of claim 1, and KING discloses wherein at least one of the identified labels comprises a hashtag or an ideogram (Para. 0110, 0111).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shan with the teachings of KING to improve existing techniques of automated text analysis and include methods of keyword suggestion that use a much wider range of information in unstructured textual data (KING Para. 0005).

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shan as applied to claim 1 above, and further in view of Clements et al. (US 2015/0317069, hereinafter Clements).
As to Claim 17, Shan discloses The method of claim 1, and Clements discloses wherein: identifying the one or more labels comprises dynamically updating the one or more identified labels according to a typeahead process as new characters of the text input are received from the client system; and sending the instructions for presenting the user interface comprises sending, in real-time, instructions for presenting the user interface comprising one or more of the updated labels as the suggested labels (Fig. 7, Para. 0015, 0016, 0021, 0142, 0143, The user interface comprises: an entry mechanism for entering an input comprising at least one character, symbol, numeral or punctuation mark; a typing pane configured to display the input entered via the entry mechanism; wherein, in response to selection of a prediction based on the input entered via the entry mechanism. A prediction based on user input can be generated using a text prediction engine, a language model, a dictionary or any other suitable means for generating a prediction. The user interface may further comprise a display area configured to display one or more predictions, and wherein, in response to user selection of a prediction from the display area, the typing pane is configured to replace the input by the prediction. A dynamic language model is updated thereby generating predictions that are more likely to reflect a particular user's language style).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shan with the teachings of Clements to use static or dynamic dictionary to provide prediction based on user input for completion or correction of the word (Clements Para. 0012).

As to Claim 18, Shan discloses The method of claim 1, wherein: receiving the text input comprises predicting a root word corresponding to a portion of the text input; and identifying the one or more labels comprises identifying the one or more labels based on the predicted root word (Clements Figs/ 4A/4B, Para. 0041-0046, 0126).


Related Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 


Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEW-FEN LIN whose telephone number is (571)272-2672.  The examiner can normally be reached on Monday - Friday 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEW FEN LIN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        6/3/2022